Hon. Homer Garrison, Jr., Director
Texas Department of Public Safety
Austin, Texas '            Opinion No, V-1546.
                          Re:   Action under Section 17
                                of Article 6701h, V.C.S..
                                when a driver's license
                                Is suspended under Sec-
                                tfon 22 of Article 6687b,
Dear Colonel Garrison:          v,c.s,
          In your recent request for an opinion of thFs
office, you ask the following question:
          "When the Department of Public Safety,
     pursuant to the authority granted in Sec. 22
     of Article 6687b, suspends a license after
     recefvfng a report from the court of an
     affirmative finding by the court on behalf of
     the Department, Is thfs such a suspension or
     revocation of a lfcense of any person 'upon
     receiving record of a conviction or a for-
     feiture of balls as to require the Department
     of Public Safety to suspend the registration
     for all motor vehicles regfsterjedin the name
     of such person as requfred by Set, 17(a) of
     Article 6701h, V.C.S;?"
          Subdivisfon (a] of Se,ction17, Article 6701h,
V,C.S., reads;
          "Whenever the Department, under any law of
     this State9 suspends or revokes the license
     of any person upon recefvfng record of a con-
     vi:ctionor a forfeiture of bail, the Department
     shall alao suspend the registration for all
     motor vehfcles registered in the name of such
     person, except that the Department shall not
     suspend such regfetration, unless otherwise
     requfred by law, if such person has previously
     g%ven or shall immetliatelggive and thereafter
lion;Homer Garrison, Jr., page 2 (Opinion go. V- 1546).


                     .


     maintain proof:of financial responsibility with
     respect to all motor vehicles registered by such
     person."
          Subdivision (a) of Section 22, Article 6687b,
V.C.S., reads:         $

          '(a) When under Section 10 of this Act
     the Director believes the licensee to be incapable
     of safely operating a motor vehicle, the Director
     may notify said liceneee‘of such fact and summons
     him to appear f,orhearing as provided hereinafter.
     Such hearing shall be had not less than ten (10)
     days after notification to the licensee or operator
     under any of the provlsions of this Section, and
     upon charges in writing a copy of which shall be
     given to said operator or licensee not less than
     ten (10) days before said hearing. For the pur-
     pose of hearing such cases jurlsdictlon Is vested
     In the mayor of the city, or judge of the police
     court, or a justice of the peace in the countg
     or subdivision thereof where the operator or
     licensee resides, Such dourt may admlhister oaths
     and may Issue subpoenas for the attendanCe of
     witnesses and the ljroductlonof relative books
     and papers. It shall be the duty of the cqurt
     to set the matter for hearing upon ten (10) days
     written notice to the Department. Upon such hear-
     ing, in the event of an affirmative finding by
     the court, the officer who presides at such hear-
     ing shall report the same to the Department which
     shall have authority to suspend said lloense for
     a period not greater than one (1) year;provided,
     however, that in the event of such affirmative
     finding the llcensee~may appeal to thencounty
     court of the counti wherein the hearing was held,
     said appeal to be tried de novo. Notice by
     registered mail to address shown on the license
     of licensee shall constitute service for the pur-
     pose of this Section.”
          The word “conviction” Is the key tb the answBp
to the question you present concerning ArtLcle 670213. By
Hon. Hager.Garrison, Jr., page 3 (Opinion No. V-15466),




the wording of Section 17, the Department is authorFBed
to suspend the registration of motor vehloles of a
licensee,if it has first suspended or revoked the license
of the llaensee upon receipt of a record of conviction
or a forf'eltureof bail of the llcezisee.
          The term "conviction" ordinarily refers to the
determination of the nuilt of a parts in a erlmiaal..DSPo-
ceeding before a judicial tribunal. -SnoBgrass v. St&&,
150 S.W. 162 (Tex.Crlm. 1912); Hill v. Si%&, 41-53
(1874).  In Snodgress v, State, the Court uoted,the
definition for conviction given In 9 Cgq: 865, as f'ollaara:
          I#
               e In 9 Cyc, 865, the general ?ee,i"li$on
     of the word 'conviction'.is given as:
     finding of a person guilty,by a verdict of a
     jury; that legal prqceeding of record which as-
     certains the gullt,of the party, and upon which
     the sentence of judgment is founded.'"
          Conviction in its most extensive sense signifies

given against a cfitilnal.
          A search of Texas ca;%c,elot~erpretib,g  the wol?d
"convlctionn BhoWS that the word has been defined as
the finding of a person guilty In a crimitialjudicial
hearing, the judgment entered in a criminal judicial
proeesdinq,,and the pronouncement of sentiencein a
crimloal dudiceal proceeding, It is our opinion that
the word convictfon" Is used in Article 6701h in tha!
ordinary sense of a conviction In a e&-fmfnalproceeding.
Ro Texas case Indicates that the term Includes-fact
findings '&$oF* aq admitifstratfveoffieelr- It should be
noted that in Section 22 of Article 6687b, the officer
or court condustfng the hearing act,8in an adminiU&?a%ive~
eapaelty iq,making the "afffrmat,ivefinding" upon whleh
the Dewartment of Public S&e%Y ~usw~~ndIs    the liaeaae.
          carpSaon, 248 S.W.26-241 (TexOClv.App. 1952).
Pr$.nce'v~>
wage                   shows that the LsgUGatuFe did n&
cot%d&-"ea:h ac$fon under SeoiXoa 2s of Ar)i~l:@     66%~
           Thus It is evident utier subdlvigion   (a) of
Section 17, Article    6701h, that the DepasWent is M
suspend registration    only where the lloeneee has b&en
found gulliq   in 6 criminal judlalal  proceeaing an4 the
Deparfment hare received reoozff therear.
            The a&Ion   of awpenstorr abi& f&e Dspw@mmt
is autho*ized to perf’orm under SactZon 22 0. &&lcle
6687b is based upon the outcome of an BrttiQiatrative
proaeedipg,   not a criminal fudba-ial prooeebl
                       This sect$oa of AzWoLcle2. 687P-fwou d
                                 ie%pWion under subdivision
                                1~1.